Citation Nr: 1143064	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-48 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss with organic ear condition.

2.  Entitlement to service connection for buttocks lesions, diagnosed as genital herpes.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1966 to April 1968.  His awards and decorations include the Combat Infantryman Badge (CIB).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The issues have been recharacterized to better reflect the medical evidence and the Veteran's allegations.

In June 2010, the Veteran testified at a travel Board hearing before the undersigned.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claims folder. 

The Veteran has submitted an informal claim for service connection for birth defects of a child secondary to exposure to herbicides.  This matter is referred to the RO for appropriate development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims. 

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Right Ear Hearing Loss

The Veteran contends that he has right hearing loss from a grenade that exploded next to him during combat while serving in Vietnam. He claims that immediately after the explosion he experienced right ear pain and bleeding.  The pain resolved after a few days.  He recently noticed decreased hearing in his right ear.  

The Veteran's DD-Form 214 shows his primary occupational specialty was light weapons infantryman.  He was awarded the CIB.  He clearly was exposed in service to acoustic trauma. 

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz  (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's December 1961 pre-induction examination report contains a normal clinical evaluation of the ears and reflects a normal hearing test of 15/15 (whispered voice).  Audiological testing also included audiometric readings.  Service department audiometric readings prior to October 31, 1967 must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the ASA units have been converted to ISO units as shown below.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
--
0

The March 1968 separation examination also contains a normal clinical evaluation of the ears.  Audiological testing included the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0


The Veteran did not seek evaluation or treatment for hearing loss during service. 

A March 2008 VA treatment record shows that the Veteran reported a right tympanic membrane rupture in Vietnam due to a grenade explosion.  Upon physical examination, the clinician noted right tympanic membrane scarring.  The assessment was right ear hearing loss.  

An April 2008 VA treatment record shows that the Veteran reported right ear pain and bleeding following a grenade explosion in Vietnam.  After service, he worked as a graphic designer.  He denied recreational noise exposure.  He also reported a possible repeated perforation following swimming/diving 15 years after discharge.  At that time, a private ENT reportedly told the Veteran that he had no tympanic membrane in his right ear.  He complained of right ear pain and pressure followed by drainage approximately 2-3 times per year for the last five years.  Upon physical examination, the tympanic membrane was not visible.  An audiogram revealed mild conductive hearing loss from 250 to 1000 Hz, sloping to moderate mixed hearing loss from 1500 to 4000 Hz, rising to mild thereafter.  Word recognition was excellent.  The audiologist noted a canal volume of 3.1, which was not consistent with perforation.  She indicated a possible retraction of the tympanic membrane.  She requested an ENT consultation for evaluation of conductive pathology in the right ear.  

At a June 2008 VA audiological examination, the Veteran repeated the history as set forth above.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
65
60
65

Speech audiometry revealed speech recognition ability of 96 percent.  The audiologist diagnosed a mild to moderately severe conductive hearing loss in the right ear.  She reviewed the claims file, to include the STRs, and noted that there was no evidence supporting the presence of middle ear pathology.  The audiologist refused to speculate as to the etiology of the Veteran's right ear hearing loss and suggested that an examination be obtained from an ENT "to confirm middle ear pathology" prior to rendering an opinion as to the nature of the Veteran's hearing loss.  

An August 2008 correspondence from Dr. DL, an ENT, repeats the history as set forth above.  Physical examination revealed a large anteriorly located tympanic membrane perforation on the right.  Audiometric testing revealed a purely conductive hearing loss in the right ear and 19 percent speech discrimination.  The doctor diagnosed conductive hearing loss associated with dry, inactive chronic otitis media.  He offered no opinion with respect to the etiology of the Veteran's right ear hearing loss.

Inexplicably, the RO failed to schedule an ENT examination despite clear indications that one is necessary in order to develop the Veteran's claim.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The April 2008 VA examination is not, therefore, adequate for adjudication purposes, and remand is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
 
The Veteran contends that he has suffered from right ear pain and drainage for many years.  He is competent to state that he has had ear pain and trouble hearing.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, an opinion as to whether it is at least as likely as not that the Veteran's right ear hearing loss is related to his exposure to acoustic trauma in service is still required.  Given the diagnosis of possible middle ear pathology that is of record, as well as the Veteran's assertions, an ENT VA examination should be provided.

In addition, there are outstanding medical records.  The record establishes that the Veteran was treated after service for right ear hearing loss by a private physician.  See June 2010 Statement.  These records need to be obtained.

Buttocks Lesions, Diagnosed as Herpes

An April 1967 STR establishes that the Veteran was treated for a rash on his penis that had reportedly appeared that January.  He reported that his last sexual contact occurred in December 1966.  The diagnosis was condyloma acuminatum rule out condyloma lata.  In July 1967, the Veteran complained of a rash on his penis.  Physical examination showed only mild inflammation of the glans secondary to poor hygiene habits.  He underwent a circumcision later that month.  The diagnosis at that time was recurrent balanoposthitis.  The March 1968 separation examination contains a normal clinical evaluation of the genitourinary system and anus.  In the accompanying medical history report, the Veteran reported a history of venereal disease.  

May 2008 VA treatment records show that the Veteran complained of several outbreaks of buttocks lesions every year.  He reportedly had been diagnosed with and treated for herpes 40 years ago while in Vietnam.  He denied any penile lesions.  There were no buttocks lesions evident upon physical examination.  He was diagnosed with herpes by way of a blood test.  

A June 2008 VA examination report shows that the Veteran complained of recurrent outbreaks of buttocks lesions with scarring in multiple areas.  He reported pain during the outbreaks and severe pruritus of the area.  The examiner noted a positive herpes simplex I and II test.  He noted that "the veteran gives symptoms of herpes simplex with multiple outbreaks."  He did not provide an opinion with respect to etiology.

STRs document treatment for penile lesions and a diagnosis of a genitourinary disability including condylomata.  The Veteran contends that he has suffered from similar lesions on his buttocks since discharge.  Post-service VA examination in June 2008 resulted in a diagnosis of herpes.  VA outpatient treatment records dated in May 2008 document treatment for, and diagnosis of, herpes.  The VA examiner refused to speculate as to the etiology of the Veteran's buttocks lesions.  There is, therefore, no medical evidence that associates a current disability with the Veteran's in-service genitourinary pathology.

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin, supra.  The June 2008 VA examination is not, therefore, adequate for adjudication purposes, and remand is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran for any additional identifying information he may be able to provide, to include names, dates of treatment and locations of physicians or medical treatment facilities who have treated him for right ear hearing from the time of his 1968 service discharge to the present, to specifically include Dr. Myers.  Acquire any such records after having received authorization and consent for release, and then associate these records with the claims file.

2.  Then, schedule the Veteran for a VA examination by an ENT physician to determine the etiology of the Veteran's right ear hearing loss and any current organic right ear disability.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner is instructed to accept as fact that the Veteran was exposed to acoustic trauma during service.  The examiner should characterize any identified hearing loss as conductive or sensorineural and provide the following opinions: 

a) as to whether it is at least as likely as not (a 50/50 or greater probability) that the Veteran's right ear hearing loss is related to noise exposure during service.  Specifically, the examiner should consider the Veteran's December 1965 pre-induction examination, the March 1968 separation examination, the March and April 2008 VA treatment records, the June 2008 VA examination report, the August 2008 letter from a private physician, and the Veteran's June 2010 statement and hearing testimony. 

b) as to whether it is at least as likely as not (a 50/50  or greater probability) that any organic right ear disability is related to service. 

A complete rationale must be provided for all opinions. 
	
If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the veteran for a VA examination to determine whether it is at least as likely as not (50/50 or greater probability) that the Veteran's buttocks lesions, diagnosed as herpes, had their onset in, or are otherwise related to, service.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  Specifically, the examiner should note the April and July 1967 service treatment records, the May 2008 VA treatment records, the June 2008 VA examination report, and the Veteran's June 2010 statement and hearing testimony.

A complete rationale must be provided for any opinion expressed. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Thereafter, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

